Citation Nr: 0011173	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1951 to May 1954.  
He had an earlier period of military service, the exact dates 
of which are unclear and unconfirmed, from which he was 
discharged because of minority in October 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for the above 
issues.  In March 2000, the veteran testified at a hearing at 
the RO before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The underlying issues of entitlement to service connection 
will be the subject of the remand herein.


FINDINGS OF FACT

1.  The veteran has a current bilateral hearing loss 
disability and tinnitus.  

2.  The veteran was exposed to loud noise during service due 
to twice-yearly training sessions on the firing range without 
hearing protection. 

3.  Competent medical evidence found a hearing loss probably 
secondary to noise exposure in service and tinnitus probably 
secondary to noise exposure.  



CONCLUSION OF LAW

The claims of entitlement to service connection for a hearing 
loss and tinnitus are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran currently has a bilateral hearing disability, as 
revealed by VA audiometric examination in October 1997 and 
April 1999, with a history of longstanding constant tinnitus.  
He states that during service he was exposed to loud noises 
during twice-yearly training sessions on the firing range 
without hearing protection.  The veteran's statements 
regarding noise exposure during service are accepted as true 
for the purpose of determining whether a well-grounded claim 
has been submitted.  King v. Brown, 5 Vet. App. 9, 21 (1993).  
Service records, however, are negative as to hearing loss.  
An April 1999 VA outpatient report from an audiology clinic 
states that the veteran's bilateral sensorineural hearing 
loss with severe tinnitus was probably secondary to severe 
noise exposure during service, thus providing the nexus 
element.  

Based on the above, the Board finds competent evidence of 
current disability, of incurrence or aggravation of a disease 
or injury in service, and of a nexus between the inservice 
injury or disease and the current disability.  Thus, the 
Caluza criteria are satisfied.  The Board, therefore, finds 
these issues to be plausible and capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).  The criteria pursuant to 
Caluza having been met, the issue may be remanded.  


ORDER

The claims of entitlement to service connection for a 
bilateral hearing loss and tinnitus are well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for a 
bilateral hearing loss and tinnitus are both well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should verify the veteran's 
initial period(s) of service, from which 
he was released due to minority.  The DD 
214 for the period of service ending in 
October 1950 is unclear as to the 
veteran's active duty, showing one year, 
five months, and 29 days of service, but 
an entry into service in August 1950 and 
discharge for minority in October 1950, 
and a date of rank of April 1950, but 
civilian employment from December 1949 to 
July 1950.

2.  The RO should ascertain the veteran's 
dates of post-service employment, 
including the type of work engaged in, 
and should query the veteran as to 
whether he had been exposed to loud noise 
following service, and, if so, whether he 
had customarily worn hearing protection.  

3.  Ask the veteran to provide the names 
and addresses of all private doctors who 
have treated him for complaints relating 
to tinnitus or hearing loss from 1954 to 
the present.  Ask him to provide releases 
for the treatment records.  On receipt of 
the releases, request the private 
treatment records and associate all 
responses with the claims file.  If any 
request for private treatment records is 
unsuccessful, tell the veteran and his 
representative, so he may obtain and 
present the evidence himself, in keeping 
with his ultimate responsibility to 
present evidence in support of his claim.

4.  Ask the veteran for the names of the 
VA medical facilities from which he has 
received treatment for complaints of 
tinnitus or hearing loss since 1954, and 
the approximate dates of such treatment.  
Once he has provided the information, 
obtain and associate with the claims file 
all VA medical records relating to such 
treatment, from 1954 to the present.

5.  Thereafter, the veteran should be 
afforded a special VA otolaryngological 
examination to evaluate the etiology of 
his bilateral hearing loss and tinnitus.  
Any indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should review the claims file, with 
particular attention to the veteran's 
service history and any reported post-
service noise exposure.  In this respect, 
the examiner should note that the veteran 
is not a combat veteran.  The examiner is 
asked to note as well the veteran's 
history of hypertension and 
arteriosclerotic heart disease, and the 
medications he takes.  After conducting 
the examination, the examiner must 
provide opinions as to the following 
questions:  (1) Is it at least as likely 
as not that the veteran's current hearing 
loss is due to any disease or injury in 
service, to include the veteran's report 
of firing weapons on a firing range twice 
a year?  (2)  Does the veteran currently 
suffer from tinnitus, and, if so, is it 
at least as likely as not that the 
tinnitus is due to any disease or injury 
during service, to include noise exposure 
during active military service, as 
opposed to any post-service exposure, to 
include consideration of whether it is 
likely related to any other medical 
disorder or medication taken therefor?  
The veteran's claims file must be made 
available to the examiner for a complete 
study of the case in connection with the 
evaluation.  The examiner must offer a 
written rationale for any opinion 
offered.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
development as requested has been 
completed in full.

Unless the veteran is satisfied with any favorable outcome 
and withdraws his appeal, the case then should be returned to 
the Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and provision of the applicable time period for 
response.  

The purpose of the REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case at this time.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 



